           Case 1:18-cr-00827-GHW Document 149 Filed 07/01/20 Page 1 of 3




                                                                           USDC SDNY
                                             June 30, 2020                 DOCUMENT
                                                                           ELECTRONICALLY FILED
VIA EMAIL and ECF                                                          DOC #:
Honorable Gregory H. Woods                                                 DATE FILED: 7/1/2020
United States District Judge
Southern District of New York
500 Pearl Street
                                                               MEMORANDUM ENDORSED
New York, New York 10007

                  Re:    United States of America v. Miyuki Suen
                               Ind. No.: 18 Cr. 827 (GHW)

Dear Judge Woods:

        On February 10, 2020, Ms. Suen was sentenced to a term of 366 days. Your Honor
permitted her to voluntarily surrender on April 20, 2020. On March 26, 2020, given the on-
going serious health crisis regarding COVID-19, in conjunction with Ms. Suens’ present,
high-risk medical condition, I requested a ninety (90) days extension for Ms. Suen to
surrender to her designated BOP facility or for us to gain a better understanding of status
of the health crisis and its effects on inmates at the BOP. Your Honor granted my request
and extended her surrender date until July 17, 2020.

        Sadly, and as the Court is well aware, the COVID-19 health pandemic is not over.
Quite the contrary, since my last request was made, COVID has infected and additional 9.5-
million people, for 10.3-million infected people worldwide. 1 The death toll because of
COVID is now over 505,000 worldwide. 2 By all accounts, there is no indication that this
pandemic is slowing down. In fact, despite efforts to re-open our economy and return to a
semblance of normalcy, the United States is experiencing its own surge of cases in several
states raising the tally of infections to 2.5-million, and the death count to over 126,000. 3

          The CDC continues to issue guidance that individuals at higher risk of contracting
COVID-19— such as adults over 60 years old and people with chronic medical conditions—
to take immediate preventative actions, including avoiding crowded areas and staying
home as much as possible. In particular, according to the American Diabetes Association
(ADA), people with diabetes face a “higher chance of experiencing serious complications
from COVID-19.” 4 Moreover, according to the CDC, “People with asthma may be at higher
risk of getting very sick from COVID-19. COVID-19 can affect your respiratory tract (nose,


1
  Coronavirus Map: Johns Hopkins Coronavirus Resource Center Map (June 30, 2020)
2
  Id.
3
  Id.
4
    American Diabetes Association Web Site, https://www.diabetes.org/coronavirus-covid-19
          Case 1:18-cr-00827-GHW Document 149 Filed 07/01/20 Page 2 of 3




throat, lungs), cause an asthma attack, and possibly lead to pneumonia and acute
respiratory disease.” 5 Ms. Suen suffers from both diabetes and asthma.

        When it comes to prisons, one need to refer to the quote from a prison doctor in
California, who wrote a letter to the editor of the LA Times (3/20/20) when the pandemic
began, stating, “Prisons are petri dishes for contagious respiratory illnesses.” Generally, in
the prisons, which consists of BOP facilities, inmates cycle in and out from all over the
world and the country, and people who work in the facilities leave and return daily. While
BOP has made efforts to deal with this health crisis, prisons remain dangerous places for
infection, especially those who are vulnerable due to pre-existing conditions.

       As of today, in the BOP, 1442 inmates, and 143 staff have tested positive for COVID-
19. Since March of 2020, 5116 inmates, and 574 staff have recovered from the illness. 7
    6

Indeed, the numbers of infected inmates have decreased, but the numbers are now
increasing 8:




5
 CDC Website, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fasthma.html
6
  See Levittandkaiser.com
7
  Id.
8
  Id.
                   Case 1:18-cr-00827-GHW Document 149 Filed 07/01/20 Page 3 of 3




                 The BOP designated Ms. Suen to report to Danbury SCP in Connecticut. Notably,
          Connecticut is near the top of the list of States with the highest death count – which is
          4,320. 9 In a lawsuit filed by inmates this past May, inmates claimed that”as of April 15, at
          least 44 prisoners and 39 staff members have COVID-19 or have tested positive. One
          inmate had died and at least two female prisoners had been hospitalized with severe
          symptoms.” 10 The suit further claimed “COVID-19 infections at Danbury were in excess of
          2.8% of the inmate population — among the highest concentrations of any federal prison.”
           11


                  Ms. Suen is 45 years-old. As stated above, Ms. Suen suffers from, and is being
          treated for, Type II diabetes, asthma, as well as high cholesterol and hypertension. As a
          result, she is has been prescribed several medications that she takes on a daily basis. Ms.
          Suen’s medical condition places her within the group of people the “CDC” has categorized
          as most-at-risk for contracting COVID-19. 12 It is therefore, my respectful request that in
          light of the COVID-19 health crisis, and Ms. Suen’s vulnerable medical condition, that the
          Court extend her surrender date 90-days to October of 2020 for her to either surrender, or
          for further evaluation of BOP conditions.

                 I have spoken to both the AUSA Daniel Nessim and her PTS Officer Marlon Ovalles.
          Ms. Nessim has no objection to my request. Mr. Ovalles informs me that, PTS takes no
          position on this request, but notes that, “Ms. Suen has remained in compliance while on
          Pretrial supervision.”

                  Thank you for your consideration.

Application granted. The surrender date for Ms. Suen is             Very truly yours,
extended to October 16, 2020.
                                                                    SULLIVAN | BRILL, LLP
SO ORDERED.

Dated: July 1, 2020 _____________________________________
                           GREGORY H. WOODS                         _______________________________
                         United States District Judge               By: Steven Brill, Esq.




          9
            Coronavirus Map: Johns Hopkins Coronavirus Resource Center Map (June 30, 2020)
          10
             https://www.courant.com/coronavirus/hc-news-coronavirus-danbury-prison-inmates-win-covid-case-20200512-
          20200513-ohj5thmws5gxpfv3bkab2ddjqy-story.html
          11
             Id.
          12
             https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-risk.html
